               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                  CR 18-80-GF-BMM

            Plaintiff,

      vs.                                   ORDER

 JOE DON DEMONTINEY,

            Defendant.


      Upon unopposed motion of the United States and for good cause shown, IT

IS ORDERED that the forfeiture allegation contained in the indictment is

DISMISSED.

      DATED this 28th day of November, 2018.




                                        1
2
